Citation Nr: 0706573	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-01 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cerebral aneurysm.

2.  Entitlement to an increased disability rating for 
cephalgia, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to 
February 1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
March 2003 rating decision, the RO denied the veteran's 
request to reopen a previously denied claim for service 
connection for a cerebral aneurysm, and denied the veteran's 
claim for an increased, compensable disability rating for 
cephalgia.  In an August 2003 rating decision, the RO 
increased the rating for cephalgia from 0 percent to 10 
percent, effective from May 2, 2002.  


FINDINGS OF FACT

1.  By rating decision in August 1996, the RO denied the 
veteran's claim service connection for a cerebral aneurysm; a 
notice of disagreement was not received to initiate an appeal 
from that determination.

2.  Evidence received since the August 1996 rating decision 
does not raise a reasonable possibility of substantiating the 
veteran's claim of service connection for a subarachnoid 
hemorrhage with possible cerebral aneurysm.

3.  The veteran's service-connected cephalgia produces 
constant pain, but is controlled by medications, and is not 
manifested by prostrating attacks.


CONCLUSIONS OF LAW

1.  The August 1996 rating decision denying service 
connection for a cerebral aneurysm is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence received since the August 1996 rating decision 
is new, but not material, to a claim for service connection 
for a cerebral aneurysm.  38 U.S.C.A. § 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran's service-connected chronic cephalgia does 
not meet the criteria for a disability rating in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4,  including §§ 4.7, 4.124a, Diagnostic Codes 8045, 
8100 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
claimants in the development of evidence relevant to their 
claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, it appears that the RO issued a VCAA letter in 
September 2002, prior to the rating decision now on appeal.  
Moreover, the RO issued a subsequent VCAA notice in June 
2006.  These notices informed the veteran of the type of 
information and evidence that was needed to substantiate 
claims for service connection and for increased disability 
ratings.  The June 2006 notice also informed the veteran of 
the type of evidence necessary to establish an effective 
date, and the type of evidence necessary to reopen a 
previously denied claim.  The Board finds that the veteran 
has been furnished proper VCAA notice with regard to the 
issues on appeal. 

Additionally, the Board finds that VA has conducted all 
appropriate development of relevant evidence, and has secured 
all available pertinent evidence.  Without addressing the 
question of whether a VA examination and opinion are required 
in this case with regard to the cerebral aneurysm issue, the 
Board notes that the RO did in fact obtain one.  The veteran 
was also afforded a VA examination in connection with he 
increased rating for cephalgia claim.  The Board finds that 
VA's duty to assist the veteran has been met.   



Request to Reopen Claim for Service Connection for Cerebral 
Aneurysm

During service, in December 1973, the veteran was in a motor 
vehicle accident (MVA).  He received private treatment for 
head injury.  In August 1974, he filed a claim for service 
connection and compensation for head injury residuals, 
including dizziness and severe pain.  In a January 1975 
rating decision, the RO granted service connection for a scar 
on the forehead and for cephalgia.  The RO assigned 
0 percent, noncompensable ratings for each of those 
disabilities.  The veteran did not file a notice of 
disagreement to initiate an appeal from the January 1975 
rating decision. 

In September 1994, the veteran filed a claim for service 
connection for a cerebral hemorrhage that had occurred in 
1992.  He contended that the cerebral hemorrhage was causally 
related to the head injury that he incurred in service in 
1973.  In a May 1995 rating decision, the RO denied service 
connection for the 1992 event, described as a cerebral 
aneurysm.  In April 1996, the veteran submitted a new claim 
form, referring to the head injury during service.  In August 
1996, the RO issued a rating decision denying service 
connection for a cerebral aneurysm.  The record does not show 
that a notice of disagreement was received to initiate an 
appeal from either the May 1995 rating decision or the August 
1996 rating decision.  In this regard, the Board does not 
view the April 1996 claim as expressing a desire for 
appellate review of the May 1995 decision.  In sum, both the 
May 1995 and August 1996 rating decisions became final.  38 
U.S.C.A. § 7105. 

However, a final decision on a claim that has been denied 
shall be reopened if new and material evidence with respect 
to that claim is presented or secured.  38 U.S.C.A. §§ 5108, 
7104(b).  The veteran subsequently requested that his claim 
be reopened.  The RO denied that request in March 2003, and 
the present appeal ensued. 

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  The RO received the veteran's claim to reopen the 
claim for service connection for a cerebral aneurysm in May 
2002.  The revised regulation applies to that claim to reopen 
the previous claim.

Under the revised version of 38 C.F.R. § 3.156, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claim for service connection for a cerebral aneurysm was the 
August 1996 rating decision.  The Board will consider whether 
new and material evidence has been submitted since that 
decision.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The evidence that was associated with the veteran's claims 
file in August 1996 included statements from the veteran, and 
medical records from service, VA, and private sources.  
Private medical records show that the veteran sought 
treatment in October 1992.  Diagnostic imaging of the 
veteran's brain showed a subarachnoid hemorrhage, and 
physicians noted evidence of possible cerebral aneurysm.  The 
veteran underwent exploratory brain surgery in November 1992.  
He had subsequent surgeries to implant, and later remove, a 
ventricular thoracic shunt.  He has had ongoing treatment, 
for problems including headaches and a seizure disorder.

In a March 1995 letter, private physician V. D. C., D.O., 
indicated that he had treated the veteran since 1992.  Dr. C. 
characterized the veteran's disorder in October 1992 as a 
ruptured cerebral aneurysm.  Dr. C. noted the veteran's 
history of serious head injury in the MVA in the early 1970s.  
Dr. C. opined that "the history strongly suggests" that the 
cerebral aneurysm found in 1992 "began its development as a 
result of that MVA and progressed to the point we found in 
1992 when he suffered the rupture and subsequent surgeries."

In 1995, the RO requested a review of the veteran's file and 
an opinion from L. J. W., M.D.  Dr. W. noted medical records 
and police reports that reflected the veteran's condition 
following the 1973 MVA.  Dr. W. noted that the 1992 surgery 
did not find an aneurysm.  Dr. W. provided the opinion that 
the evidence from the period following the 1973 MVA:

...[did] not suggest the head injury in 
1973 to be so severe that it more 
probably than not caused or aggravated a 
cerebral aneurysm, and [did] not provide 
support for the suggestions [and] opinion 
of Dr. C[.].

The evidence that has been added to the claims file since 
August 1996 includes VA and private medical records, medical 
literature, and statements from the veteran and his family 
members.  No medical evidence or opinion suggesting a link 
between the veteran's 1973 head injury and his 1992 
hemorrhage was received.  In 2006, the RO asked private 
physician M. S., M.D., to examine the veteran, review the 
veteran's claims file, and provide opinions.  In April 2006, 
Dr. S. noted that in 1992 physicians suspected that the 
veteran had a cerebral aneurysm, but that no aneurysm was 
found during surgery.  Dr. S. opined that it was less than 50 
percent likely that the veteran's subarachnoid hemorrhage in 
1992 was related to the trauma he suffered in service in 
1973.

At the time of the August 1996 rating decision, the RO 
considered medical opinions for and against a link between 
the head injury in service and the brain hemorrhage in 1992, 
and denied the claim for service connection.  The relevant 
evidence received since August 1996 includes another medical 
opinion that it is less likely than not that the head injury 
in service caused or otherwise led to the 1992 hemorrhage.  
As the new evidence weighs against the claim for service 
connection, the new evidence does not raise a reasonable 
possibility of supporting the claim.  In this regard, 
evidence that is unfavorable to the appellant's case and 
which supports the previous denial cannot trigger a reopening 
of the claim.  See Villalobos v. Principi, 3 Vet. App. 450, 
452 (1992).

Thus, the new evidence is not material under the standard of 
the revised 38 C.F.R. § 3.156.  Because VA has not received 
since August 1996 evidence that is both new and material to 
the claim, the request to reopen the claim is denied.

Increased Rating for Cephalgia

The veteran claims that the severity of his service-connected 
cephalgia warrants a disability rating higher than the 10 
percent rating that is currently assigned.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In 1975, when the RO granted the veteran service connection 
for cephalgia, the RO assigned a 0 percent rating for the 
cephalgia, as analogous to migraine headaches, under 
Diagnostic Code 8100.  In an August 2003 rating decision, the 
RO increased the rating for cephalgia to 10 percent, 
effective from May 2, 2002.  The RO changed the diagnostic 
code considered, finding Diagnostic Code 8045, for brain 
disease due to trauma, to be most analogous to the veteran's 
condition.

Under Diagnostic Code 8045, purely subjective complaints such 
as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304, for dementia due to head 
trauma.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Under Diagnostic Code 8100, migraine is evaluated based 
chiefly on the frequency of prostrating attacks, as follows:

With very frequent completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability  
.........................................
........ 50 percent

With characteristic prostrating attacks 
occurring on an average once a month over 
last several months
   
.........................................
............................. 30 percent

With characteristic prostrating attacks 
averaging one in 2 months over last 
several months  ................ 10 
percent

With less frequent attacks  
............................... 0 percent

38 C.F.R. § 4.124a, Diagnostic Code 8100.

The veteran's statements, and VA and private medical records, 
reflect the veteran's longstanding reports of chronic 
headache.  The treatment records show a long history of 
physicians prescribing medication to treat the veteran's 
headaches.  The medical records do not show any diagnosis of 
multi-infarct dementia.  The current 10 percent rating is the 
highest rating that can be assigned for the veteran's chronic 
headaches under Diagnostic Code 8045.

Any manifestations of the veteran's cephalgia that are 
analogous to migraine may be considered under Diagnostic Code 
8100.  VA outpatient medical treatment notes from 2005 and 
2006 show ongoing medication for headaches, with reports on 
multiple occasions that the medications controlled the 
headache pain.  Notes from VA outpatient mental health 
treatment in 2005 and 2006 reflect the veteran's reports that 
he did not work for pay, but that he engaged fairly regularly 
in activities such as working on cars.  On most occasions, he 
stated that his headache pain was controlled by medications.  
In a February 2006 examination by Dr. S., the veteran 
reported that his headaches were constant, and present at all 
times.  He stated that the medications he took did not 
control the headaches.  He indicated that during attacks of 
headache he had to stay in bed and was unable to do anything.

In the February 2006 examination, the veteran appeared to 
indicate that he remained in bed all of the time as a result 
of his constant headaches.  That picture is not consistent 
with his reports to VA practitioners, on many occasions in 
2005 and 2006, that his headache pain was controlled by 
medication, and that he engaged in activities inside and 
outside his home.  His many statements in the course of 
treatment are more credible than the conflicting account in 
one examination.  The evidence does not tend to show that the 
veteran's headaches are manifested as prostrating attacks.  
Therefore, the veteran's cephalgia does not meet the criteria 
for a rating higher than 10 percent under Diagnostic Code 
8100.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  Extraschedular ratings are to be 
considered when there are factors such as marked interference 
with employment, or frequent periods of hospitalization.

The veteran has not had frequent hospital treatment for his 
headaches.  In statements in support of his claim, the 
veteran has asserted that he is unable to hold employment 
because of his headaches.  Records from the United States 
Social Security Administration (SSA) indicate that SSA 
determined that the veteran became disabled in 1993, due to 
organic mental disorders.  A psychiatric evaluation performed 
in January 1994 noted that, after treatment for aneurysm and 
hydrocephalus beginning in October 1992, the veteran had 
attempted to return to work, but was not able to meet task 
demands.  The psychiatrist found that the veteran had 
impaired memory function, and anxious and labile moods, and 
that Dilantin prescribed for seizures possibly caused 
impairment.  The information received from SSA persuasively 
shows that the veteran's inability to hold employment results 
from disorders other than his headaches.  The evidence does 
not demonstrate that the veteran's headaches markedly 
interfere with his potential for employment.  As the 
veteran's headaches neither require hospitalizations, nor 
markedly interfere with his potential for employment, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

The veteran's claim of entitlement to service connection for 
a cerebral aneurysm is not reopened.  Entitlement to a 
disability rating in excess of 10 percent for cephalgia is 
not warranted.  The appeal is denied as to both issues. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


